Citation Nr: 1527088	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  13-27 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for peripheral vascular disease of the bilateral lower extremities, to include as secondary to service-connected type II diabetes mellitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States
WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to August 1971 with verified service in the Republic of Vietnam from January 14, 1970 to January 13, 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in February 2014.  A transcript of that proceeding is associated with the record.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the case.  In addition to the transcript of the February 2014 hearing, a review of the electronic claims files reveals relevant VA treatment records and VA examination reports.   The remaining documents in both VBMS and Virtual VA are either duplicative of the records in the paper claims file or irrelevant to the issues on appeal.

In addition, the issue of whether new and material evidence has been received to reopen a claim for service connection for a low back disorder has been raised by the record, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In February 2011, the Veteran submitted a notice of disagreement (NOD) with a February 2010 rating decision, in which the AOJ denied service connection for a low back disorder with radiculopathy to both legs.  The Veteran was notified of the February 2010 rating decision in correspondence dated on February 26, 2010.  VA did not receive his notice of disagreement until February 28, 2011.  Since the Veteran did not submit a timely NOD within one year of the February 2010 rating decision, the issue of entitlement to service connection for a low back disorder is not on appeal before the Board.  The Board notes that, in a subsequent rating decision, dated in April 2011, the AOJ granted service connection for peripheral neuropathy to the bilateral lower extremities.  Therefore, the Board does not have jurisdiction over the remaining issue of entitlement to service connection for a low back disorder, and it is referred to the RO for appropriate development and adjudication.  See 38 C.F.R. § 19.9(b) (2014); Young v. Shinseki, 25 Vet. App. 201, 203 (2012) (per curium order) (recognizing that "referral of a matter is appropriate only when the Board lacks jurisdiction over the matter being referred; remand is the appropriate action when the Board has jurisdiction over the matter.")

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In an August 2013 statement, the Veteran requested a Decision Review Officer (DRO) hearing to "discuss the decision reached in the Statement of the Case issued on June 17, 2013."  The Board notes that three separate Statements of the Case pertaining to different issues were issued on that date.  Nevertheless, a review of the record indicates that the Veteran has not been afforded his requested hearing.  Despite the Board hearing that occurred in 2014, at no point has the Veteran indicated a desire to withdraw his request for a hearing before the DRO.  

A Veteran is entitled to a hearing "at any time on any issue involved in a claim."  38 C.F.R. § 3.103(c) (2014).  Here, this request was placed well before certification to the Board as it was submitted prior to the Veteran's substantive appeal.  38 C.F.R. § 20.1304 (2014).  In order to ensure full compliance with due process requirements, therefore, the AOJ should schedule the requested hearing, unless the appellant subsequently elects to withdraw his hearing request entirely.  As Decision Review Officer hearings are scheduled by the AOJ, a remand is necessary.  

As the matter of entitlement to a TDIU is inextricably intertwined with the above-discussed issues on appeal, adjudication of that matter will be deferred until further development of the inextricably intertwined issues is completed.  See Gurley v. Peake, 528 F.3d 1322 (Fed. Cir. 2008) (remand of inextricably intertwined claims was warranted for reasons of judicial economy even in absence of administrative error); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps in order to schedule the Veteran for a DRO hearing at the RO in North Little Rock, Arkansas, in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




